WALLACE, JUDGE:
The claimant, Ralph Wilson, was a driver-salesman for the United Ohio Valley Dairy. On November 24, 1972 he was proceeding southerly on Brady’s Ridge Road in Brooke County, West Virginia about a mile south of the Washington Pike. It was early morning, the weather was clear. Claimant testified that he travelled this road twice a week in his milk truck; that the road was approximately twelve to fourteen feet wide; that the truck was eight feet wide.
On the morning of the accident, the left hand berm, of three to four feet proceeding southerly, had been scraped and cleaned and was muddy. The right hand berm of approximately two feet appeared firm and smooth.
Claimant pulled his truck over on the right hand berm to allbw an oncoming vehicle to pass. When his right front wheels and right rear wheels were on the berm, it gave way and the truck, with the claimant inside, rolled over and down the hill.
The claimant suffered injuries for which he was hospitalized for five days and was unable to return to work for six weeks.
The respondent, having constructed a hard surface road not wide enough for two lanes, knew that the traveling public had to drive off the hard surface in order to pass an approaching car and should have known a dangerous condition existed. The berm of the road gave way through no fault of the claimant and the Court finds the respondent negligent and is of the opinion that the claimant is entitled to recover on the complaint.
The Court hereby awards the claimant $3,000.00.
Award of $3,000.00.